        Case 2:20-cv-02580-ODW-AS Document 73 Filed 07/14/20 Page 1 of 2 Page ID #:899

AO 441 (Rev. 07/10) Summons on Third-Party Complaint


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Central District of California
DAVID ROVINSKY LLC, a Delaware limited liability
company,
                                                                       )
                             Plaintiff
                                  v.                                   )
PETER VOUTSAS aka PETER MARCO aka PETER VOUTSAS, aka PETER MARCO )             Civil Action No. 2:20-cv-02580-ODW-AS
EXTRAORDINARY JEWELS OF BEVERLY HILLS, dba PETER MARCO LLC             )
                 Defendant, Third-party plaintiff
                                  v.                                   )
JONA S. RECHNITZ, an individual; RACHEL RECHNITZ, an individual; LEVIN )
PRADO aka LEVON PRADO, an individual,
                                                                       )
                      Third-party defendant


                           SUMMONS ON THE AMENDED THIRD PARTY COMPLAINT

To: (Third-party defendant’s name and address)         LEVIN PRADO aka LEVON PRADO
                                                       1237 N Ogden Dr Apt 5
                                                       West Hollywood, CA 90046



                                                             PETER VOUTSAS aka PETER
         A lawsuit has been filed against defendant MARCO, etc.                  , who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff DAVID ROVINSKY LLC               .

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff and on the defendant an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the defendant or
defendant’s attorney, whose name and address are:
             Baruch C. Cohen, Esq. (baruchcohen@baruchcohenesq.com)
             LAW OFFICE OF BARUCH C. COHEN, A Professional Law Corporation
             4929 Wilshire Boulevard, Suite 940, Los Angeles, California 90010

         It must also be served on the plaintiff or plaintiff’s attorney, whose name and address are:
             Steven Jay Katzman (skatzman@bienertkatzman.com)                 Jason A. Levine (jlevine@hangley.com)
             Anthony R. Bisconti (tbisconti@bienertkatzman.com)               Andrew E. Erdlen (aerdlen@hangley.com)
             BIENERT | KATZMAN PC                                             HANGLEY ARONCHICK SEGAL PUDLIN & SCHILLER
             601 W. 5th Street, Ste. 720, Los Angeles, CA 90071               One Logan Square, 27th Floor, Philadelphia, PA 19103

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the third-party
complaint. You also must file the answer or motion with the court and serve it on any other parties.

         A copy of the plaintiff’s complaint is also attached. You may – but are not required to – respond to it.
Date:
                                                                                 CLERK OF COURT


                                                                                                Signature of Clerk or Deputy Clerk
       Case 2:20-cv-02580-ODW-AS Document 73 Filed 07/14/20 Page 2 of 2 Page ID #:900

AO 441 (Rev. 07/10) Summons on Third-Party Complaint (Page 2)

 Civil Action No. 2:20-cv-02580-ODW-AS

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

              I personally served the summons on the individual at (place)
                                                                                  on (date)                           ; or

              I left the summons at the individual’s residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

              I returned the summons unexecuted because                                                                              ; or

              Other (specify):
                                                                                                                                          .

           My fees are $                          for travel and $                   for services, for a total of $                       .

           I declare under penalty of perjury that this information is true.



 Date:
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:
